PER CURIAM.
The instant appeal is from the trial court’s order summarily denying Hereford’s motion for post-conviction relief on the basis that the motion was filed beyond the expiration of the 2-year time period set forth in rule 3.850, Florida Rules of Criminal Procedure. We reverse. Since Hereford’s judgment of conviction and sentence were filed and became final on June 20, 1989, he had until June 20, 1991, to file his motion. The motion was in fact filed in February 1991, and thus was timely under the rule. Consequently, we *129remand the cause for further proceedings consistent with rule 3.850.
REVERSED and REMANDED.
ZEHMER, C.J., and MICKLE and LAWRENCE, JJ., concur.